                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Jason Blais, individually and as Trustee         Case No. 18-cv-2762 (SRN/LIB)
 For the Heirs and Next of Kin of
 Karen Larson,

              Plaintiff,                         ORDER ON DEFENDANT UNITED
                                                 STATES OF AMERICA’S MOTION
 v.                                                TO DISMISS FOR LACK OF
                                                SUBJECT MATTER JURISDICTION
 United States of America,

              Defendant and
              Third Party Plaintiff,

              v.

Virginia L. Klemish,

              Third Party Defendant.


 Stephen Douglas Gabrielson, Gabrielson Law Offices, Ltd., 18 Riverside Ave. S., Ste.
 200, Sartell, MN 56377, for Plaintiff.

 Gregory G. Brooker and Erin M. Secord, United States Attorney’s Office, 300 S. 4th St.,
 Ste. 600, Minneapolis, MN 55415, for Defendant United States of America.

 Blake W. Duerre, Arthur, Chapman, Kettering, Smetak & Pikala, PA, 81 S. 9 St., Ste.
 500, Minneapolis, MN 55402, for Third Party Defendant Klemish.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on the Motion to Dismiss for Lack of Subject Matter

Jurisdiction Under Rule 12(b)(1) [Doc. No. 44] filed by Defendant United States of

America. Based on a review of the files, submissions, and proceedings herein, and for the

reasons below, the Court GRANTS Defendant’s motion.


                                            1
I.     BACKGROUND

       The underlying facts of this Federal Tort Claims Act lawsuit concern a tragic

automobile accident that occurred on September 30, 2015.

       A.     Paul Baron’s Employment with the United States Postal Service

       Since September 12, 2000, Paul Baron has been employed as a rural mail carrier for

the United States Postal Service (“USPS”). (Compl. [Doc. No. 1] ¶ 8.) On September 30,

2015, he worked out of the Burtrum Post Office in Long Prairie, Minnesota, where his

direct supervisor was Long Prairie Postmaster Mark R. Sobotka. (Id. ¶ 9.) From February

2014 to January 2016, Baron delivered mail on Rural Route K-021 (“Route 21”). (Id. ¶

10.)

       On a typical work day, Baron would arrive at the Burtrum Post Office after the

USPS truck had delivered the mail, and the part-time postal clerk had sorted it. (Def.’s Ex.

Index [Doc. No. 47], Exs. at USA_SJ_164–67. 1) After arriving at the post office between

7:30 and 8:30 a.m., Baron would write his arrival time on the route timesheet, (called a

“Trip Report”), and then sort the mail in the order of delivery along Route 21.

(USA_SJ_102–03, 165, 247, 356, 562.) He would place the mail in trays, load them in his

car, record the time he left the post office on the Trip Report, and begin his route.

(USA_SJ_103, 165.) After he completed his deliveries on Route 21, Baron would return




1
        Defendant’s exhibits [Doc. No. 47-1] are attached to Defendant’s Exhibit Index
[Doc. No. 47], and are cited by Bates-stamped page numbers, preceded by “USA_SJ_.”
Plaintiff’s exhibits [Doc. No. 54-1] are attached to Plaintiff’s Exhibit Index [Doc. No. 54],
and are cited by Bates-stamped page numbers, preceded by “Blais_SJ_.”


                                             2
to the Burtrum Post Office, record his time of arrival on the Trip Report, and drop off any

undelivered mail and any mail received from customers on his route. (USA_SJ_103–04,

166–67.) Then he would record the time he completed his duties on the Trip Report, and

leave the post office. (Id.) Typically, no other employee was present at the Burtrum Post

Office at this time, as the part-time postal clerk only worked from 7:15 until 11:15 a.m.

(USA_SJ_103–04, 154, 166, 311.)

       As a rural mail carrier, Baron is required to provide his own vehicle for work on his

assigned route. (Compl. ¶ 10; Blais_SJ_27–29.) After becoming a full-time mail carrier in

2014, Baron removed the driver’s seat from his 2001 left-hand drive Chevy Lumina, one

of the vehicles that he used on his route, (USA_SJ_36–37), and the vehicle that he used on

September 30, 2015. (USA_SJ_627.) He altered the vehicle to make it “easier to do [his]

job.” (USA_SJ_37.) In place of the driver’s seat, Baron installed a wooden shelf on which

he placed the mail trays. (USA_SJ_36–37.) He operated the Chevy Lumina while seated

in the front passenger seat, using his left foot to apply the accelerator and brake, which

were located on the left-hand side. (USA_SJ_123–24; Compl. ¶11.) No one from the

USPS told Baron to modify his vehicle in this way, (USA_SJ_175), and Baron testified to

his awareness that USPS Handbook PO-603, Rural Carrier Duties and Responsibilities,

(“Rural Carrier Handbook”), requires right-hand controls for right-hand drive vehicles, and

left-hand controls for left-hand drive vehicles. ( USA_SJ_113.)

       Baron also testified that he did not inform anyone in the USPS about the

modification to his Chevy Lumina, and was uncertain whether anyone in the USPS was

aware of it. (USA_SJ_52–53, 181.) His supervisor, Postmaster Sobotka, stated that he


                                             3
was unaware of Baron’s removal of the driver’s seat, and that he would have told Baron to

correct it if had he known about it. (USA_SJ_218–23, 260–61, 280–81.) While Sobotka’s

regional supervisor, Manager of Post Office Operations Martin Brumbaugh, did not testify

that he was aware of the modification, he stated that if he had been aware of it, he would

have instructed Baron to correct the vehicle. (USA_SJ_399–400, 436–39.) Cheryl Knoll,

a part-time clerk at the Burtrum Post Office, testified that while she was aware of the

modification, she would have reported it to Postmaster Sobotka had she known it violated

USPS policy. (USA_SJ_544, 559.)

       Five months before the accident, in April 2015, Postmaster Sobotka asked Tanya

Barthel, a part-time clerk at the Burtrum Post Office, to perform an inspection of Baron’s

vehicle, using a Rural Carrier Vehicle Inspection Checklist, and to observe Baron’s driving

ability using an Observation of Driving Practices form.          (USA_SJ_337–45, 616;

Blais_SJ_41–42.) Instead of the Chevy Lumina, Baron presented a car with a driver’s seat

for inspection, his 1996 Buick Century. (USA_SJ_150–51, 338–44; Blais_SJ_42.) Ms.

Barthel conducted a ride-along in the Buick Century on Baron’s route on April 23, 2015,

and completed the corresponding Observation of Driving Practices form. (USA_SJ_338–

44, 615, 645–46.) She was aware of the modification to Baron’s Chevy Lumina and

testified that she told Postmaster Sobotka that she would not ride in the Chevy Lumina for

the ride-along because she would have nothing to sit on. (USA_SJ_332, 338–39.)

      B.     Day of the Accident

      On the day of the accident, Baron reported to the Burtrum Post Office at 7:45 a.m.

in his Chevy Lumina. (USA_SJ_104–08, 164.) After he sorted the mail, he left for his


                                            4
route at 9:00 a.m. (USA_SJ_104–05.) Baron entered those times on his Trip Report, and

also noted that one tray of mail for his route was missing, as it had not yet been delivered

to the Burtrum Post Office. (USA_SJ_163.) While he typically had three trays of mail to

deliver on approximately 470 stops, on September 30, 2015, he only had two trays to

deliver on approximately 310 stops. (USA_SJ_164.) After finishing his route, Baron

testified that he returned to the Burtrum Post Office at 2:05 p.m., at which time he returned

the trays, along with any undelivered mail, and left the post office at 2:15 p.m.

(USA_SJ_105–13, 165–66.)

       Baron’s time entries were recorded in military time, which he disliked because he

had difficulty using it. (USA_SJ_104–13.) He testified that his time sheets contained

frequent corrections due to his “goof[] up[s]” with military time. (USA_SJ_109–11.) His

time entry for September 30, 2015 contains a correction that is difficult to decipher.

(USA_SJ_632–41.) Baron testified that he reported back at the post office at 2:05 p.m.

that afternoon, and noted that on the two preceding days, when he had three full trays of

mail to deliver, he arrived back at the post office at 3:30 p.m. and at 3:10 pm.

(USA_SJ_110–13, 632.)

       Typically, the Burtrum Post Office clerk or Postmaster Sobotka would enter the Trip

Reports into the USPS pay system. (USA_SJ_249, 377–79, 551, 560, 587.) Baron’s pay

stub for the two-week period that includes the date of the accident reflects 22 work hours,

consistent with the number of hours reported on his Trip Reports. (USA_SJ_654, 657.)

       Baron testified that after leaving the post office at 2:15 p.m. on September 30, 2015,

he started his usual commute home to Browerville, Minnesota, driving north on Morrison


                                             5
County Road 31. (USA_SJ_127.) He testified that he left County Road 31 briefly to stop

at Loven’s Auto Center in Swanville, Minnesota to pay a bill for repairs to his Chevy

Lumina. (USA_SJ_127–28, 167.) Loven’s Auto Center is approximately a five-minute

drive from the Burtrum Post Office. (USA_SJ_168.) Baron testified that after speaking

with Jay Loven, he learned that his bill was not ready, so he proceeded home, driving

northward. (USA_SJ_168, 617–25.)

      At approximately 2:30 p.m., a vehicle driven by Karen Larson was traveling

southbound on Morrison County Road 31, while Baron was driving northbound on the

same road, outside of his delivery area. (USA_SJ_84, 119–23, 626–28.) A vehicle driven

by Virginia Klemish entered the highway, traveling northbound, ahead of Baron. (Id.)

When Baron attempted to pass Klemish by moving into the oncoming lane, he did not see

Larson’s vehicle, which he struck head-on. (Id.) Specifically, the accident site was north

of the intersection of Morrison County Road 31 (also named 10th Avenue) and Autumn

Road, north of Swanville, in the township of Culdrum, outside of Baron’s delivery area.

(USA_SJ_119–23, 626–29.)

      Klemish, who was uninjured, dialed 911. (USA_SJ_626–29.) First responders

transported Larson to the hospital in St. Cloud, where she died. (USA_SJ_628.) Baron

broke two bones in his wrist and a bone near his elbow, and was taken to the Long Prairie

Hospital by his brother. (USA_SJ_183–84, 607.)

      Officer Mark Dzieweczynski of the Morrison County Sheriff’s Office filed an

incident report concerning the accident. (USA_SJ_626–29.) In the narrative section of

his report, he commented, “It should be noted that Baron is a rural mail carrier and was on


                                            6
his way home from work at the time, so Baron was operating his motor vehicle from the

front right passenger seat. Baron’s vehicle was not equipped with a driver’s seat. This

vehicle is a conventional left-hand steer vehicle.” (USA_SJ_628.)

      In his deposition, Baron testified that at the time of the accident, he had completed

all of his work duties and was heading home. (USA_SJ_112, 168–69.) Both Baron and

Postmaster Sobotka testified that Sobotka had not assigned Baron any additional duties to

perform that day. (USA_SJ_168–69, 271.) Baron’s car contained personal papers, but he

testified that no undelivered mail was in the vehicle. (USA_SJ_115, 171.)

      After Baron was released from the hospital that afternoon, he visited Postmaster

Sobotka between 4:00 and 4:30 p.m., and informed him that he had been involved in an

accident. (USA_SJ_15, 256–57, 261–65.) Sobotka called Post Office Operations Manager

Brumbaugh, based in St. Cloud, Minnesota, as well as a USPS official in Minneapolis.

(USA_SJ_258–59, 261–65, 278–80, 399–400, 404–05, 647–49.) They determined that

because the accident occurred when Baron was off duty, a USPS accident report was

unnecessary. (USA_SJ_229–31, 257–59, 261–65, 278–80, 467, 647–49.)

      On October 2, 2015, Brumbaugh contacted USPS officials in Minneapolis, stating,

      Paul Baron is a FT rural carrier out of Burtrum MN. On his way home from
      work he was involved in this accident. He did make a stop after leaving work
      and before the accident so I am not treating this [as] a postal accident but
      thought all should be made aware of this. The carrier is not at work today.
      He called in with a sore wrist he says was from the accident. The postmaster
      has talked to the carrier and offered EAP contact information.

(USA_SJ_648.) He attached to the email a news story about the car accident. (Id.)

      Later that day, a USPS official in Minneapolis replied:



                                            7
      Thank you. No accident report needed. In this case, the accident is not in
      any way attached to employment. Sherry and I spoke and you are correct,
      the portal to portal stopped at the deviation point. However, if for some
      reason, the employee requests to file a claim, the CA form needs to be
      processed and at that point, an accident report is required because a claim
      cannot be processed without an accompanying 1769. Thanks for covering
      EAP. I’m so sorry to hear of this and my heart goes out to the family that
      lost a loved one.

(USA_SJ_647.)     The “CA form” to which the USPS official referred is the U.S.

Department of Labor’s form for worker’s compensation. (See USA_SJ_650–53.)

      In his deposition, Post Office Operations Manager Brumbaugh testified that he was

familiar with the Rural Carrier Handbook, which applies to rural mail carrier duties and

responsibilities. (USA_SJ_401–02.) In particular, Brumbaugh was familiar with Section

17 which covers “Traffic Safety and Accident Reporting,” and provides:

      171.5 Protection

      171.51 Federal Employees’ Compensation Act (FECA)

             a. Seat Belt Requirements—Driving Own Vehicle

         Rural carriers are protected under FECA in the event they sustain an
         injury while in the performance of duty. Rural carriers are considered
         to be in the performance of duty for purposes of FECA when driving
         their own vehicle between their home and the post office, and between
         the post office and their home, provided Postal Service records indicate
         that the Postal Services required the carrier to furnish the vehicle.

(USA_SJ_415, 611.)

      Based on “[t]he Postal Service bylaws or however you want to put it” and

Brumbaugh’s “training in the [Rural Carrier Handbook PO-]603,” he testified to his

understanding that when a postal employee makes a personal stop while traveling between

work and home, he is considered “off duty” due to the stop, for purposes of both workers’


                                            8
compensation and tort claims. (USA_SJ_412–13, 418–19.) But if an employee is merely

driving from the post office to his home, “he’s on the clock,” or “on duty.” (USA_SJ_413.)

However, Mr. Brumbaugh also conceded that he was not tasked with interpreting the FECA

policy on behalf of the USPS. (USA_SJ_471.)

      C.      Events After the Accident

      On October 6, 2015, at the request of a USPS official in Minneapolis, Baron

prepared the following statement, (USA_SJ_18–19), describing the circumstances of the

accident:

      Re: accident 9/30/15 – Paul Baron

      When I was done working I left the Burtrum Post Office, went into
      Swanville, stopped and talked to the repair shop about some repairs. I then
      proceeded to go home, taking the Morrison/Todd County Line Road. A car
      had pulled out of a side road/driveway and was going slow in front of me, I
      attempted to pass this vehicle when I felt it was clear to pass, as I went to go
      around the car in front of me there was a car in the other lane, I did not see
      it. We hit front corners. I attempted to call 911—my airbags deployed—the
      other car’s air bags did not deploy and she was not wearing her seat belt.
      Emergency vehicles/sheriffs came to the scene. They took the lady by
      ambulance and I had my brother take me to Long Prairie Medical Center
      where I had my arm/wrist x-rayed—I have 2 small broken bones in my wrist
      and one higher up before the elbow.

(USA_SJ_607.)

      In October 2015, Baron returned to work at the Burtrum Post Office.

(USA_SJ_171.) On approximately March 21, 2016, Baron requested and obtained a

statement signed by Jay Loven, owner of Loven’s Auto Center. (USA_SJ_13–18, 132–

34.) The statement, written on company letterhead, states:

      On September 30th, 2015 at approximately 2:15 pm, Paul Baron stopped at
      Loven’s Auto Center to pay a bill for work done on his 1998 Chevrolet


                                             9
      Lumina. The invoice was not ready at the time, so Paul left and returned at
      a later date to pay the bill.


(USA_SJ_603–06.) Loven testified that although he could not recall signing the statement,

he would not have signed the statement if it were untrue. (USA_SJ_497–504.) He further

testified that his shop performed the work on the Lumina on September 22, 2015, created

the invoice on October 5, 2015, and Baron paid the bill on October 7, 2015.

(USA_SJ_504–06.)

       In September 2018, Plaintiff Jason Blais, the trustee appointed for Ms. Larson’s

heirs and next of kin, filed this lawsuit against the United States, asserting claims of

negligence and negligent supervision against the United States. (Compl. ¶¶ 28–34.) The

parties proceeded with discovery, and the Government now brings this motion to dismiss.

Plaintiff opposes the motion.

II.    DISCUSSION

       A.     Standard of Review

       The Government moves to dismiss under Rule 12(b)(1), arguing that the Court lacks

subject matter jurisdiction because the claims are not within the United States’ limited

waiver of sovereign immunity under the FTCA. (Def.’s Mem. Supp. Mot. to Dismiss

(“Def.’s Mem.”) [Doc. No. 46] at 3.)

      “In deciding a motion under Rule 12(b)(1), the district court must distinguish

between a facial attack—where it looks only to the face of the pleadings—and a factual

attack—where it may consider matters outside the pleadings.” Croyle v. United States, 908

F.3d 377, 380 (8th Cir. 2018) (citing Osborn v. United States, 918 F.2d 724, 729 & n.6 (8th


                                            10
Cir. 1990)). Where the factual record is developed, in a Rule 12(b)(1) factual attack, the

court may resolve disputed facts without applying the presumption of truth to the non-

moving party’s allegations or evidence, as it would in a motion to dismiss brought under

Rule 12(b)(6). Id. (“In a factual attack, the ‘non-moving party does not have the benefit of

12(b)(6) safeguards.’”). However, if the jurisdictional question is “bound up” with the

merits of the case, the district court may consider the evidence under the summary

judgment standard. Id. (citing Moss v. United States, 895 F.3d 1091, 1097 (8th Cir. 2018)).

Under the summary judgment standard of review, the court views the evidence in the light

most favorable to the nonmoving party, Grinnell Mut. Reinsurance Co. v. Schwieger, 685

F.3d 697 (8th Cir. 2012), and may only grant summary judgment if there are no disputed

issues of material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a)

       Here, the Court finds that the Government’s motion presents a factual attack to

subject matter jurisdiction under Rule 12(b)(1), therefore, no presumptive truthfulness

applies to Plaintiff’s allegations, as it would under Rule 12(b)(6). Croyle, 908 F.3d at 380.

Nor will the existence of disputed facts preclude the Court from considering the merits of

the jurisdictional claims. Moss v. United States, No. 4:12-cv-4030, 2017 WL 1158087, at

*4 (W.D. Ark. Mar. 28, 2017), aff’d, 895 F.3d at 1091. The Government’s motion centers

on the limited question of whether Baron was acting within the scope of his employment

at the time of the accident.

       Plaintiff argues that the question is so “bound up” with the merits of the case that

the Court should apply the summary judgment standard of review. (See Pl.’s Mem. in


                                             11
Opp’n (“Pl.’s Opp’n”) [Doc. No. 55] at 22) (“Genuine issues of material fact concerning

whether Larson’s death was caused by a negligent act of a USPS employee acting within

the scope of employment exist, and particularly considering the inconsistent positions

between the USPS and the United States’ motion to dismiss and the fact that no formal

investigation took place after a motor vehicle accident resulting in a fatality, a full trial on

the merits may be necessary to resolve the scope of employment issue.”). The Government

disagrees, asserting that the merits of this case are not bound up with the jurisdictional

evidence, and the Court should apply the Rule 12(b)(1) standard. (Def.’s Reply [Doc. No.

56] at 6.)

       The Court finds that the Rule 12(b)(1) standard applies to this motion. In Johnson

v. United States, 534 F.3d 958, 964 (8th Cir. 2008), the Eighth Circuit considered a similar

jurisdictional challenge in an FTCA case involving a Bureau of Indian Affairs correctional

officer who had allegedly committed torts while arresting the plaintiff. The Eighth Circuit

acknowledged that while generally, the question of whether an employer’s actions fall

within the scope of employment is a question of fact, the question in Johnson was not “so

bound up with the merits that a full trial” was necessary to resolve the issue. Id. at 963–64

(citing Crawford v. United States, 796 F.2d 924, 929 (7th Cir. 1986)). Rather, the court

found that the issue of “whether [the employee’s] conduct was within the scope of his

employment [was] unrelated to whether [the employee’s] conduct was negligent, which

[was] the most important issue on the merits.” Id. at 964. Here, as in Johnson, resolving

the limited question of whether Baron was acting in the scope of his employment does not

require the Court to evaluate the merits of the case, which concern whether he and the


                                              12
USPS were negligent. Moreover, the jurisdictional facts relating to whether Baron was

acting within the scope of his employment are easily separated from the issue of

negligence. For all of these reasons, the Court applies the 12(b)(1) standard of review.

       Courts have “wide discretion to allow affidavits, other documents, and a limited

evidentiary hearing to resolve disputed jurisdictional facts under Rule 12(b)(1).” Johnson,

534 F.3d at 964 (citation omitted). The record in this case, spanning nearly 700 pages,

contains well-developed jurisdictional discovery. (See Def.’s Exs. [Doc. No. 47-1]; Pl.’s

Exs. [Doc. No. 53-1].) Given the fulsome record, along with the parties’ briefing and oral

argument on the instant motion, the Court finds an evidentiary hearing unnecessary.

Johnson, 534 F.3d at 964 (finding no abuse of discretion for failing to hold an evidentiary

hearing where parties had ample opportunity to be heard through affidavits and briefs).

       B.     Sovereign Immunity

       “Sovereign immunity shields the federal government from suit absent its consent.”

Croyle, 908 F.3d at 381 (citing FDIC v. Meyer, 510 U.S. 471, 475 (1994)). Under the

FTCA, the Government waives its sovereign immunity for certain tort claims, authorizing

private suits for the negligence of Government agents. 28 U.S.C. § 1346(b)(1). However,

a threshold jurisdictional requirement under the FTCA is that the Government employee

must be “acting within the scope of his office or employment” when he committed the

alleged tort. Id. Courts must strictly construe conditions pertaining to the waiver of

sovereign immunity, Block v. North Dakota, 461 U.S. 273, 287 (1983), and the plaintiff in

an FTCA suit bears the burden of establishing that the government actor was acting within

the scope of his or her employment. Johnson, 534 F.3d at 964.


                                            13
       The scope of employment is determined under the law of the state in which the tort

occurred. Id. “However, FTCA claims are strictly limited to a scope of employment

analysis, regardless of state law doctrines of respondeat superior and apparent authority.”

St. John v. United States, 240 F.3d 671, 676 (8th Cir. 2001) (citing Primeaux v. United

States, 181 F.3d 876, 878 (8th Cir. 1999) (holding that apparent authority, as a separate

theory of vicarious liability, should not be considered in FTCA claims)).

       C.     Scope of Employment for Negligence Claim

       Under Minnesota law, an act occurs within the scope of employment if:

       1. The employee’s conduct was substantially within work related limits of
       time and place; and
       2. The employee’s conduct is of a kind authorized by the employer or
       reasonably related to that employment; and
       3. The employee’s act was motivated at least in part by the employee’s desire
       to further the employer’s interests; and
       4. The employer should have foreseen the employee’s conduct, given the
       nature of the employment and the duties relating to it.

Minn. CIVJIG 30.14, 4 Minn. Prac. Jury Instr. Guide (6th ed., Sept. 2020 Update); Murray

v. United States, 258 F. Supp. 2d 1006, 1012 (D. Minn. 2003) (applying same Minnesota

model jury instruction standard to determine whether conduct occurred within scope of

employment in an FTCA claim), aff’d, 381 F.3d 810, 811 (8th Cir. 2004); Hentges v.

Thomford, 569 N.W.2d 424, 427–28 (Minn. Ct. App. 1997) (applying factors stated in

Minnesota model jury instruction to scope of employment analysis); see also Edgewater

Motels, Inc. v. Gatzke, 277 N.W.2d 11, 15 (Minn. 1979) (stating that to support a finding

that an employee’s negligent act occurred within the scope of employment, “it must be

shown that his conduct was, to some degree, in furtherance of the interests of his



                                            14
employer,” and courts may also consider “whether the conduct is of the kind that the

employee is authorized to perform and whether the act occurs substantially within

authorized time and space restrictions.”) (citations omitted). The question of whether an

act occurred in the scope of employment depends on the facts of each case. Edgewater,

277 N.W.2d at 15.

              1.     Whether the Conduct Substantially Occurred Within Work-
                     Related Limits of Time and Place

       As to the work-related limits of time and place, the Government argues that no

admissible evidence shows that Baron was delivering mail at the time of the accident.

(Def.’s Mem. at 17; Def.’s Reply at 5.) Moreover, it is undisputed, the Government

contends, that the accident occurred approximately seven miles away from the closest point

of Baron’s delivery route. (Def.’s Mem. at 17.)        The Government also cites Baron’s

testimony, and the accident report, which state that at the time of the accident, Baron was

on his way home from work, after running a personal errand at Loven’s Auto Center. (Id.)

       Plaintiff, however, argues that Baron was acting within the scope of his employment

when the accident occurred. (Pl.’s Opp’n at 27.) He urges the Court to apply the more

liberal construction of “scope of employment” applicable to USPS workers’ compensation

benefits, which may be awarded when a worker sustains an injury driving to or from work.

(Id.) Plaintiff further asserts that Baron’s deviation from his route home was not substantial

enough to remove his conduct from the scope of employment, and, at the time of the

accident, he had abandoned the deviation. (Id. at 35–36.)




                                             15
       Again, in order to establish that an employee’s actions are within the scope of his or

her employment, “[t]he conduct must occur within work-related limits of time and place.”

Marston v. Minneapolis Clinic of Psychiatry, 329 N.W.2d 306, 311 n.3 (Minn. 1982). For

tortious conduct that occurs while employees are “going and coming” to and from work,

such conduct does not generally fall within the employer’s time or space, under Minnesota

law. For example, in Johnson v. Rivera, No. C1-98-1922, 1999 WL 343860, at *1–2

(Minn. Ct. App. June 1, 1999), review denied (Minn. July 28, 1999), the employee in

question, an Allina Health Systems nurse who visited patients in their homes, was driving

home from her last appointment of the day after 5:00 p.m., when she received a personal

page from her daughter on her employer-provided pager. The nurse reached to the floor of

her car to retrieve her cell phone in order to call her daughter, at which point an accident

occurred. Id. at 1. In order to impute negligence to the nurse’s employer, the plaintiff

argued that neither the personal page nor the intent to make a personal phone call removed

the nurse from the scope of employment. Id. However, the Minnesota Court of Appeals

found that the nurse was already outside the scope of her employment when she received

the page and reached for her phone, as she was driving home from work when the accident

occurred. Id.

       In Gackstetter v. Dart Transit Co., 130 N.W.2d 326, 329 (Minn. 1964), the court

likewise found that an employee was not acting within the scope of his employment at the

time of an accident that occurred after he had logged off work and was driving to his home

town. See also Mannes v. Healey, 703 A.2d 944, 945–46 (N.J. Super. Ct. App. Div. 1997)

(collecting cases, and stating that “[m]ost courts endorse the general rule that an employee


                                             16
driving his or her own vehicle to and from the employee’s workplace is not within the

scope of employment for the purpose of imposing vicarious liability upon the employer for

the negligence of the employee-driver”) (internal citations omitted).

       Similarly, in Murray, 258 F. Supp. 2d at 1011–13, the court applied Minnesota law,

and found that an inactive duty teenage National Guard trainee was not acting within the

scope of her “employment” when transporting National Guard brochures in her car at the

time of an automobile accident. Although the trainee planned to distribute the brochures

at her high school, she was off-duty at the time of the accident, en route to school, and the

accident occurred several miles from her “workplace,” and prior to the commencement of

her National Guard duties at school. Id.; see also Walsh v. United States, 31 F.3d 696, 698

(8th Cir. 1994) (applying Iowa law on scope of employment, similar to Minnesota’s, and

finding that National Guard member was not within the scope of his employment under the

FTCA when driving from his home to inactive duty training in a nearby town).

       Here, it is undisputed that the accident did not occur near the Burtrum Post Office

or along Baron’s route. Rather, the accident was approximately seven miles from the

closest point of Baron’s route to the south. (USA_SJ_18, 626–29.) The sheriff’s report

states that Baron was driving north, away from his route and the Burtrum Post Office, and

was on his way home at the time of the accident. (USA_SJ_626–29.) Baron likewise

testified that he had finished his route, logged off on the Trip Report, had traveled north to

Loven’s Auto Shop in Swanville to pay a personal bill, and was driving home to

Browerville when the accident occurred. (USA_SJ_112, 125–27, 168–70, 607.)




                                             17
       Plaintiff invokes the FECA, noting that it covers rural carriers who are driving to

and from work, and cites language to that effect in the Rural Carrier Handbook, as well as

Post Office Operations Manager Brumbaugh’s interpretation of that language. (Pl.’s Opp’n

at 32.) But the provision in the Rural Carrier Handbook specifically addresses workers’

compensation claims, not tort liability, (USA_SJ_611), and the FECA is inapplicable to

the issue of tort liability under the FTCA. See Frankle v. Twedt, 47 N.W.2d 482, 488 n.4

(Minn. 1951) (“The phrase ‘scope of employment,’ as used in the field of torts to

circumscribe the area of vicarious liability to third persons, is to be sharply differentiated

from the workmen’s compensation act phrase ‘arising out of and in the course of

employment.’ Compensation acts are Sui generis and belong to a fundamentally different

field of litigation.”) (internal citations omitted). Moreover, Mr. Brumbaugh’s mistaken

belief that the same standard applies to FECA and FTCA claims does not bind the USPS

regarding whether it waived tort liability to third parties. The question of whether Baron

was acting within the scope of employment under the FTCA is not an issue for a post office

supervisor to determine, and Brumbaugh conceded that FECA interpretation was not

among his job duties. (USA_SJ_471.) Rather, the question of the scope of employment is

an issue for the Court, and is subject to the FTCA’s limited waiver of sovereign immunity.

       As a matter of public policy and fundamental fairness, Plaintiff also contends that a

mail carrier should be covered for tort liability, portal to portal, and particularly here, given

the nature of the accident. Indeed, this was a tragic accident, but sovereign immunity also

implicates public policy, and “ FTCA claims are strictly limited to a scope of employment




                                               18
analysis, regardless of state law doctrines of respondeat superior and apparent authority,”

St. John, 240 F.3d at 678 (citing Primeaux, 181 F.3d at 878), or general notions of fairness.

       Further, Plaintiff questions Baron’s credibility, arguing that his corrections to the

September 30, 2015 Trip Report entry suggest the “more likely scenario” that he falsified

his time card, and was actually working at the time of the accident, at least sufficient to

create disputed questions of material fact. (Pl.’s Opp’n at 7, 34.) But the existence of

disputed material facts will not preclude the Court from evaluating the merits of

jurisdictional claims, Iowa League of Cities v. E.P.A., 711 F.3d 844, 861 (8th Cir. 2013)

(citing Osborn, 918 F.2d at 729–30 & n.6), and the Court cannot base its determination of

subject matter jurisdiction on speculation. See Gackstetter, 130 N.W.2d at 329 (rejecting

speculative evidence in determining scope of employment).

       Here, USPS compensation records show that Baron was paid for time for the week

of the accident consistent with logging off at 2:15 on September 30. (USA_SJ_654, 657.)

Also, the fact that Baron left work earlier on September 30 is consistent with the notation

on his Trip Report stating that a tray of mail was missing that day, which would have

comprised 1/3 of Baron’s delivery route. (USA_SJ_111, 163–64.) There is no evidence

that any trays of undelivered mail remained in Baron’s car at the time of the accident,

(USA_SJ_115, 171), but even when employees have tools or other items related to

employment in their vehicles, courts have found that they were not acting within the scope

of employment when going and coming to and from work. See, e.g., Faul v. Jelco, 595

P.2d 1035, 1037 (Ariz. Ct. App. 1979) (finding no respondeat superior where employee

was involved in an accident while driving to workplace “show up” location, carrying tools);


                                             19
Stokes v. Four-State Broadcasters, Inc., 300 S.W.2d 426, 428 (Mo. 1957) (finding no

vicarious liability where employee picked up work schedule en route to work and was

involved in an accident); S. & W. Constr. Co. v. Bugge, 13 So.2d 645, 646 (Miss. 1943)

(concluding that employer was not liable to injured pedestrian struck by employee’s

automobile, which contained papers that employer had instructed employee to complete at

home).

      Plaintiff also points to the fact that Jay Loven had no independent memory of Baron

stopping by his shop just prior to the accident, nor did he remember writing the signed

statement regarding Baron’s visit. (See Pl.’s Opp’n at 36–37.) But an electronic copy of

the statement was stored in Loven Auto Shop’s computer along with the date on which it

was generated, Loven acknowledged that the statement was written on his company

letterhead and bore his signature, and he testified that he would not have prepared and

signed an untruthful statement. (USA_SJ_497–504, 603.)

      Ultimately, Plaintiff’s speculation about Baron’s Trip Report and the errand in

Swanville cannot overcome the undisputed fact that when the accident occurred, Baron

was several miles away from the closest point of his route, driving north toward his home

in Browerville, and away from the Burtrum Post Office. Baron’s job duties consisted of

sorting mail for his route at the Burtrum Post Office, delivering mail along his defined

route, and dropping off any undelivered mail or customer mail at the Burtrum Post Office.

(See USA_SJ_164–67.) Regardless of the errand at Loven’s Auto Shop, it is undisputed

that Baron was not at the Burtrum Post Office or driving on his delivery route at the time

of the accident. Nor is there any non-speculative evidence showing that he was performing


                                           20
any of his job duties at the time of the accident. Under these facts, the Court finds that the

accident did not occur within the employer’s work-related limits of time and place.

              2.     Whether the Conduct Was of a Kind Authorized by USPS or
                     Reasonably Related to Employment

       Regarding whether the conduct was authorized by the USPS or reasonably related

to Baron’s employment, the Government contends that Baron’s drive home and personal

errand were not “authorized” by the USPS, nor were they reasonably related to his

employment. (Def.’s Mem. at 24–25.) Plaintiff argues, however, that Baron’s deviation

on his route home was not substantial enough to remove his conduct from the scope of his

employment, and, in any event, he had “abandoned” the deviation at the time of the

accident. (Pl.’s Opp’n at 35.)

       Baron’s decision to drive himself home from work, as he routinely did, was not the

kind of conduct that the USPS authorized him to perform. Murray, 258 F. Supp. 2d at

1013 (finding that National Guard trainee’s choice to drive herself and her friend to school,

which she routinely did, was not the kind of conduct that the National Guard authorized

her to perform). Also, the Court finds that Baron’s deviation on a personal errand further

removed his conduct from the scope of his employment. Other courts have reached the

same result under similar facts. For instance, in United States v. Lushbough, 200 F.2d 717,

721–22 (8th Cir. 1952), the Eighth Circuit found that a federal trainee involved in an

accident in South Dakota in a borrowed government vehicle, on his way back to training

camp, was not acting within the scope of his employment, as he was picking up his personal

laundry and was off duty the entire time. In Erby v. United States, 424 F. Supp. 2d 180,



                                             21
186–87 (D.D.C. 2006), the court found that the employee had substantially deviated from

his assigned postal route at the time of the accident in order to go home and retrieve

medication. The plaintiff in Erby raised the possibility that the postal worker’s route might

have extended to other zones, or to certain zones at particular times of the day, but the court

found no substantial evidence to that effect, noting that no evidence was introduced that

tended to show that the employee had delivered mail on the date of the accident.            Id.

Finally, in Blythe v. Tarko, 188 F. Supp. 83, 85–86 (N.D. W. Va. 1960), the court found

that a mail carrier was not acting within the scope of his employment at the time of the

accident, which occurred after he had stopped at a bar to consume alcohol.

       Here, Baron was driving home at the time of the accident. Regardless of whether

he ran a personal errand on the way home, all evidence shows that he had completed his

work at the Post Office, was traveling away from it, toward his home, and was several

miles away from the closest point of his delivery route. The USPS did not authorize this

conduct, nor was it reasonably related to Baron’s employment, under the law.

              3.     Whether the Conduct Furthered the Interest of the USPS

       As to whether Baron’s conduct was motivated at least in part by his desire to further

his employer’s interests, the Government argues that Baron’s act of running a personal

errand after work and driving home cannot be construed as furthering the interest of the

USPS. (Def.’s Mem. at 28–29.)

       Plaintiff, however, argues that as a rural mail carrier, Baron was subject to the

control of the USPS regarding the type of vehicle that he could drive, for which he received

a maintenance allowance. (Pl.’s Opp’n at 33.) In addition, he contends that Baron’s


                                              22
removal of the driver’s seat in the Chevy Lumina furthered the interest of the USPS,

making it easier for him to deliver mail. (Id. at 33–34.) Plaintiff asserts that the USPS had

control over the modifications that Baron had made to the vehicle, and performed

inspections on his vehicles and evaluated his driving habits. (Id.)

       Again, the Court’s analysis is limited to the scope of employment, and the relevant

conduct here was Baron’s act in driving home from work. Baron’s removal of the front

seat of his car and the USPS vehicle inspections are issues that pertain to negligence.

       For an employer to be liable for the acts of an employee, the employee must be

acting primarily for the employer’s benefit at the time of the tort. See Gackstetter, 130

N.W.2d at 150. But “[i]f the tort is committed when the [employee] is in pursuit of activity

personal to himself, the [employer] is not liable.” Id. There may have been some residual

benefit to the USPS in Baron’s use of his personal vehicle to deliver mail, or stopping to

pay a bill for a personal vehicle that he used on his rural route. However, these benefits

are too tenuous to create employer liability. There is no evidence that Baron had any postal

trays in his car at the time of the accident, or was otherwise “on call.” Instead, he was off

duty, driving home after completing work and running a personal errand. His conduct did

not further the interest of the USPS sufficient to confer liability. See Murray, 258 F.

Supp.2d at 1013 (National Guard trainee’s act of commuting to school, while of some

residual benefit to the National Guard, was insufficient basis for employer liability);

Hentges, 569 N.W.2d at 429 (finding residual benefit of fostering pastoral-parishioner

relationships too tenuous in connection with pastor’s 24-hour “on call” employment to




                                             23
support finding that he was acting within scope of employment when he accidentally shot

and killed a parishioner while deer hunting with him).

              4.       Whether the Employer Should Have Foreseen the Employee’s
                       Conduct, Given the Nature of Employment and Related Duties

       Finally, as to whether the USPS should have foreseen Baron’s conduct, given the

nature of his employment and the duties relating to it, the Government argues that his

conduct was not foreseeable so as to support employer liability under Minnesota law.

(Def.’s Mem. at 30.)

       The Court agrees. In Western National Mutual Insurance Co. v. United States, 964

F. Supp. 295, 297–98 (D. Minn. 1997), the court applied Minnesota law to find that an off-

duty FBI agent’s use of an FBI vehicle to pick up his daughter was entirely personal and

unforeseeable by his employer, the United States. The court in Murray reached the same

conclusion about the off-duty actions of a National Guard trainee who was not acting as a

recruiter at the time of the incident, and whose conduct could not have been foreseen or

controlled by the National Guard. 258 F.2d at 1013. Baron was off duty, driving his

personal vehicle home, and not acting as a postal mail carrier at the time of the accident.

His actions could not have been foreseen or controlled by the USPS.

       Accordingly, for all of the above reasons, the Court finds that Baron was not acting

within the scope of employment when the accident occurred, sufficient to support subject

matter jurisdiction for a negligence claim under the FTCA.




                                            24
       D.     Negligent Supervision

       In support of his claim for negligent supervision, Plaintiff contends that the USPS

had notice of Baron’s unauthorized vehicle modifications, and failed to properly inspect

and correct the modifications. (Pl.’s Opp’n at 24–25.)

       Defendant argues that because Plaintiff cannot establish Baron was acting within

the scope of his employment at the time of the accident, he likewise cannot establish that

the USPS negligently supervised him. (Def.’s Mem. at 32.)

       Under Minnesota law, because negligent supervision derives from the respondeat

superior doctrine, in order to successfully state a claim against an employer, “the claimant

must first establish that the employee who caused an injury did so within the scope of his

or her employment.” Cook v. Greyhound Lines, Inc., 847 F. Supp. 725, 732 (D. Minn.

1994) (applying Minnesota law to motion to amend complaint to allege claim for negligent

supervision); see also M.L. v. Magnuson, 531 N.W.2d 849, 858 (Minn. Ct. App. 1995)

(“Negligent supervision derives from the doctrine of respondeat superior so the claimant

must prove that the employee’s actions occurred within the scope of employment in order

to succeed on this claim.”), review denied (Minn. July 20, 1995)). Here, because the tort

did not occur within the scope of employment, liability for negligent supervision cannot be

extended outside the scope of employment. See 28 U.S.C. § 1346(b)(1); Primeaux, 181

F.3d at 878–81. Accordingly, the Court lacks subject matter jurisdiction over Plaintiff’s

negligent supervision claim.




                                            25
III.   CONCLUSION

       While the Court sympathizes with Plaintiff’s loss of his mother under tragic

circumstances, the Court is required to determine immunity based on the law discussed

above, as applied to the facts of the case. Under Minnesota law, the Court finds that

Plaintiff has failed to show that Baron was acting within the scope of his employment at

the time of the accident. Accordingly, sovereign immunity is not waived, and the Court

lacks subject matter jurisdiction over Plaintiff’s FTCA claims, which are dismissed without

prejudice. See Hart v. United States, 630 F.3d 1085, 1091 (8th Cir. 2011) (affirming but

modifying judgment to be without prejudice where the district court found subject matter

jurisdiction lacking and dismissed the complaint with prejudice).

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that

              1.     The Motion to Dismiss for Lack of Subject Matter Jurisdiction
                     Under Rule 12(b)(1) [Doc. No. 44] filed by Defendant United States
                     of America is GRANTED; and

              2.     This matter is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: May 7, 2021                                  s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                            26
